



ASSET SALE, PURCHASE AND TRANSFER AGREEMENT







This Asset Sale, Purchase and Transfer Agreement (this "Agreement") is made
between MIAD Systems LTD, a Canada corporation  ("Seller"), and  MIAD
INFORMATION SYSTEMS LTD. ("Buyer").







RECITALS:







A.  Seller currently owns or leases certain assets that are used in the conduct
of Seller's computer distribution and  custom assembled personal computer system
business located exclusively in Ontario, Canada (“Business”).




B.  Prior to the Closing Date, Seller may:  (i) transfer to BUYER all of its
assets in the Business, and (ii) transfer to BUYER and BUYER, respectively
accepts, all rights, liabilities and obligations of MIAD with respect to the
assets transferred to them.  Notwithstanding the foregoing transfers, Seller
shall be bound by the covenants made by and obligations imposed on Seller in
this Agreement and shall be entitled to exercise the rights granted to Seller in
this Agreement.  




It is therefore agreed as follows:




Definitions.  As used herein, the following terms shall have the following
meanings:




A.  Assets.  The term "Assets" shall mean all of the rights, properties, and
assets used in the conduct of the Seller's Business (including, without
limitation, the real and personal property, Facility, Contracts, and other items
and leases described in Sections 1.1, 1.2, 1.3, and 1.4.




B.  Contracts.  The term "Contracts" shall mean the contracts and leases (except
for the long term leases described in Section 1.3), which are described in
Sections 1.1 and 1.2 and 1.4.




C.  Closing.  The term "Closing" or "Closing Date" shall have the meaning
ascribed to it in Section 3.1.




D.   Material Adverse Effect.  The term "Material Adverse Effect" shall mean
events which have an adverse effect in the aggregate which, measured in dollars,
exceeds the sum of $15,000.




E.  Material Contract.  The term "Material Contract" shall have the meaning
ascribed to it in Section 5.3.




F.  Proration Date.  The term "Proration Date" shall mean the specific date set
for Closing in Section 3.1, or any subsequent date set for Closing, provided
that the actual date of Closing occurs within five (5) business days after said
date set for Closing.





- 1 -




--------------------------------------------------------------------------------




G.  Affiliate of Seller.  The term "Affiliate of Seller" shall mean (i) any
individual, partnership, corporation, or other entity or person which is owned
or controlled directly or indirectly by Seller; (ii) any other individual,
partnership, corporation, or other entity or person which controls or is
controlled by or under common control with Seller; and (iii) any officer,
director, partner, or owner of 10 percent or greater equity or voting interest
in any such other corporation, partnership, or other entity or person.




H.  Code.  The term "Code" shall mean the Internal Revenue Code of 1986, as
amended.




I.  Designee.  The term "Designee" shall mean a person designated by Buyer to
whom particular Assets are to be transferred by Seller at Closing.  Buyer shall
specify each Designee and Assets to be transferred to such Designee to Seller at
least fifteen (15) business days in advance of Closing for purposes of the
conveyance instruments described in Section 3.4, and shall specify each
potential Designee and Assets to be transferred to such Designee to Seller
within three (3) weeks of mutual execution of this Agreement for purposes of
requesting consents for assignments of Contract, permits, licenses, and Long
Term Leases.  Buyer may designate one or more of its subsidiaries and up to
three additional persons or entities as Designees.  




J.  Agreement.  The term "Agreement" shall mean this instrument and all

Schedules and Exhibits attached hereto.




1.  Sale, Purchase and Transfer of Assets.




    Subject to the terms and conditions of this Agreement, at the Closing
referred to herein, Seller agrees to sell, transfer and assign and Buyer agrees
to purchase and accept on the terms stated herein, all of Seller's right, title
and interest in and to the Assets, including, without limitation, the following:




        1.1  Real Property.  




          (a).  Any and all real property of Seller.




(b).  Buildings, Improvements and Easements. All buildings and improvements, all
roads, bridges, permits, servitudes, and easements, owned or leased by Seller or
which Seller has a right to use and on or appurtenant to the Properties.




(c).  Other Rights.  All other contracts and rights specifically relating to the
Timberland Properties and operations thereon including, but not limited to,
contracts, contract rights, leases, servitudes, permits, licenses,
notifications, approvals and authorizations of governmental bodies, to the
extent assignable.




         1.2  Personal Property. All of the personal property of Business, shall
be transferred, sold and assigned to Buyer, including, without limitation, the
following:




(a).  Records. Seller's management and other records relating to the Business
and other Assets which, in the reasonable judgment and discretion of Seller, are





- 2 -




--------------------------------------------------------------------------------

segregated or segregatable by Seller from the overall records of Seller,
including but not limited to inventory systems, hardware, software, records,
customer lists, computers, office equipment and furniture.




(b).  Mobile Equipment, Machinery and Equipment.  The mobile equipment,
machinery, equipment, tools, fixtures and furniture used  by Seller exclusively
or primarily in connection with the Business as such items listed thereon may
have been sold, replaced, deleted or added in the ordinary course of business,
together with certificates of title for motor vehicles which are licensed and
owned by Seller.




(c).  Office Supplies.  The office supplies and forms, packaging materials and
similar miscellaneous tangible personal property used by Seller exclusively or
primarily in connection with the Business.




(d).  Contracts.  All rights and obligations under those instruments not related
to real property, including the contracts, leases, permits and licenses to the
extent the same are assignable, including sales orders and commitments, purchase
orders and commitments, agreements and contracts of Seller which relate to work
or services to be performed for the Business or Assets.




(e).  all of Seller's bank accounts, depository accounts, lockbox and other
accounts and deposit books and all cash therein, and all other cash, cash
equivalents, and securities, including securities of Affiliates of Seller;




          (f).  pension, retirement savings or other funded employee benefit

plan assets of Seller or the Business;




(g).  tax refunds, security deposits and pledges and releases thereof, bonds and
undertakings and releases thereof, all prepaid and deferred items (including
prepaid rent and other prepaid expenses) and other credits, reimbursements and
refunds to be made by third parties to Seller attributable in each case to
periods prior to the Closing Date, whether such credits, reimbursements and
refunds occur before or after the Closing Date;




(h).  accounts receivables reflected on Seller's books for goods invoiced,
shipped, or delivered, and advance payments generated or incurred by or in
connection with the (including allowances for deductions from remittances,
employee advances, rebates, receivables, deposits on bids) and other receivables
and claims including claims against third parties which arise from acts or
events occurring prior to the Closing Date;




(i).  minute books, stock ledger records and related corporate records and
partnership records of the Seller, or Affiliates of Seller, and all trade marks,
trade names, and logos owned by Seller, and intellectual ;




(j).  any insurance policies, premiums, refunds and proceeds relating to the
Business;








- 3 -




--------------------------------------------------------------------------------

(k).  all of Seller's personal property, rights and interests which are related
primarily to the headquarters or partnership or corporate management of the
Business, including but not limited to the all office equipment, and  machinery,
fixtures, furniture, office supplies, all computer hardware, software
peripherals, computer programs and supplies, and computer licenses relating to
the foregoing items, and all other similar personal property, rights and
interests located at the Business.

    

(l).  all personal property which is owned by a third party but not leased by
Seller which is in the custody of Seller, together with all other non-operating
assets owned by any Affiliate of Seller which may be held by Seller.




          1.3  Assignment of Contracts.




(a).  Contracts Assignable Without Consent.  Seller agrees to assign or cause to
be assigned to Buyer or a Designee, as of the Closing, all of the rights of
Seller under the Contracts that are assignable without consent of any third
party and Buyer shall assume, as of the Closing, all obligations of Seller
thereunder which arise before, at or after Closing.




(b).  Seller to Use Reasonable Efforts.  Anything in this Agreement to the
contrary notwithstanding, Seller shall not be obligated to sell, assign,
transfer or convey or cause to be sold, assigned, transferred or conveyed to
Buyer or a Designee, if applicable, any of its rights in and to any of the
Contracts without first obtaining all necessary approvals, consents or waivers.
 Seller shall use all reasonable efforts, and Buyer shall reasonably cooperate
with Seller, to obtain all necessary approvals, consents or waivers, or to
resolve any impracticalities of transfer necessary to assign or convey to Buyer
or a Designee, if applicable, each such Contract as soon as practicable;
provided, however, that neither Seller nor Buyer shall be obligated to pay any
consideration therefor except for filing fees and other ordinary administrative
charges which shall be paid by Seller to the third party from whom such
approval, consent or waiver is requested.  Such approvals, consents, and waivers
shall be in favor of both Buyer and, if applicable, a Designee.  In the event
Seller obtains consent to assignment of a Contract prior to the Closing, Buyer
shall assume, as of Closing, all obligations of Seller thereunder which arise
before, at or after the Closing, as though no consent was required.




(c).  If Waivers or Consents Cannot be Obtained.  To the extent that any of the
approvals, consents or waivers referred to in have not been obtained by Seller
as of the Closing, or until the impracticalities of transfer are resolved,
Seller shall, during the remaining term of such Contracts, use all reasonable
efforts to (i) obtain the consent of any such third party with the filing fees
and ordinary administrative charges payable to such third party to be split
equally by the parties; (ii) cooperate with Buyer in any reasonable and lawful
arrangements designed to provide the benefits of such Contracts to Buyer or a
Designee, if applicable, so long as Buyer fully cooperates with Seller in such
arrangements; and (iii) enforce, at the request of Buyer and at the expense and
for the account of Buyer, any rights of Seller arising from such Contracts
against such issuer thereof





- 4 -




--------------------------------------------------------------------------------

or the other party or parties thereto (including the right to elect to terminate
any such Contracts in accordance with the terms thereof upon the request of, and
indemnification from, Buyer).




(d).  Non-assignability.   The rights and obligations of either party is not
capable of being sold, assigned, transferred or conveyed without the approval,
consent or waiver of the issuer thereof or the other party thereto, or any third
person (including a government or governmental unit), or if such sale,
assignment, transfer or conveyance or attempted assignment, transfer or
conveyance would constitute a breach thereof or a violation of any law, decree,
order, regulation or other governmental edict, this Agreement shall not
constitute a sale, assignment, transfer or conveyance thereof, or an attempted
assignment, transfer or conveyance thereof.




          1.4  Transferring Permits and Licenses.  Seller will assign, transfer
or convey, or cause to be assigned, transferred or conveyed to Buyer or a
Designee, if applicable, at the Closing those permits and licenses, to the
extent that any Contract or any claim, right or benefit arising thereunder are
held or used by the Seller in connection with the Assets and which can be
assigned without having to obtain the consent of any third party with respect
thereto.  Seller will cooperate with Buyer in obtaining any third party consents
necessary to the assignment or transfer of any other permits or licenses used or
held by Seller in connection with the Assets which are so assignable or
transferable; however, neither Seller nor Buyer shall be obligated to pay any
consideration therefor except for filing fees and other ordinary administrative
charges which shall be paid by Buyer to the third party from whom such approval,
consent or waiver is requested.  Buyer shall assume, as of Closing, all
obligations of Seller arising prior to, at or after Closing under those permits
and licenses which can be transferred without having to obtain the consent of
any third party and those permits and licenses for which consent to transfer is
obtained prior to Closing.  Subsequent to the Closing, to the extent permitted
by law, upon ninety (90) days prior written notice, Seller shall have the right
to cancel any permits or licenses or any bonds, guarantees or undertakings by
Seller applicable to the Assets or the

Business to the extent such are not so assigned or transferred to Buyer or to a
Designee pursuant to this Section.




          1.5.  Liabilities Assumed by Buyer; Liabilities Not Assumed by

Buyer.  




(a).  Assumed Liabilities.  Buyer shall, effective as of the Closing and without
any further responsibility or liability of or recourse to Seller, or its
directors, shareholders, officers, partners, employees, agents, consultants,
representatives, successors, transferees or assignees, absolutely and
irrevocably assume and shall be liable and responsible for the claims,
liabilities, and obligations of Seller with respect to the Business, whether or
not disclosed to Buyer, and whether or not occurring or arising prior to, at or
after Closing.




          

Without limiting the foregoing, Buyer shall assume the following:








- 5 -




--------------------------------------------------------------------------------

(i).  Buyer shall assume the Long Term Leases of the Company and all other
Contracts assigned to Buyer or a Designee pursuant to permits and licenses
assigned to Buyer;




(ii).  Buyer shall assume the employee matters that include but are not limited
to contracts, benefits, stock option plan and other benefits, insurance, health
care, dental and other plans;




(iii.) Buyer shall assume all undertakings of, and liabilities and obligations
of Seller included all notes, loan payable, accounts payable and accrued
liabilities, and all supplier contracts including Ingram Micro Canada, Inc. and
Synnex Canada, Inc.




(iv)  trade accounts payable for items purchased and delivered as of the Closing
Date, and all accrued expenses of the type set forth or under generally accepted
accounting principles should be, accrued at Closing;




                      (v)  all liabilities and obligations for taxes;




                      (vi)  all liabilities and obligations of Seller to any
Affiliate of Seller;




                      (vii)  any liabilities or obligations to or with respect
to employees of Seller;




(viii)  any obligations for borrowed funds which seller has disclosed; the term
"borrowed funds" shall not be construed to include purchase money contracts and
similar security interests for personal property;




(ix)  all bodily injury claims occurring on or in connection with the Assets
prior to Closing and all product liability claims arising from sale or operation
of the Assets prior to Closing;




(x)  all undertakings of, and liabilities and obligations assumed by, BUYER, and
all indemnity obligations of BUYER, contemplated by or set forth in the
Transaction Agreement/Undertaking, except for the undertakings, assumed
liabilities and obligations, and indemnity obligations described in this
Agreement.




2.  Purchase Price.  Subject to adjustment in accordance with the provisions of
this Agreement, the purchase price for the Assets ("Purchase Price") shall be
the dollar value by which Seller's assets exceed Seller's liabilities on the
date of closing. Buyer will pay the difference to Seller. If Seller's
liabilities exceed Seller's assets on the date of closing, Buyer will assume the
additional liabilities without further consideration.




3.  Closing.




         

3.1  Date of Closing.  The Closing shall take place at the offices of Seller at
43 Riviera Drive, Unit 6, Markham, Ontario, Canada. or at such other place as
the parties may agree in writing, on October 10, 2006, unless an earlier or
later date are mutually





- 6 -




--------------------------------------------------------------------------------

designated by Seller and Buyer.  The foregoing date is the date on which the
Seller's deed(s) to Buyer and any Designees are to be recorded immediately prior
to the delivery of the Purchase Price to Seller and is referred to in this
Agreement as the "Closing" or "Closing Date".  Seller shall deliver possession
of the Assets to Buyer on the Closing Date.




    3.2  Documents to be Delivered by Seller .  At or prior to the Closing,
Seller shall deliver, or cause to be delivered, the following:




(a).  documents of transfer, bills of sale, certificates of title and other
instruments of transfer, dated the Closing Date, transferring to Buyer and any
Designees title to the Assets.




(b).  documents evidencing the assignment and assumption of the Contracts to
Buyer or a Designee (together with any third-party consents required for such
transfers) and the assignment and assumption of any permits and licenses
(together with any third-party consents required for such transfers) not
transferred pursuant to Section 3.4(a), and the Assignment, Acceptance, and
Assumption Agreement described in Section 1.8;




          

3.3  Documents to be Delivered by Buyer.  At or prior to the Closing Date, Buyer
shall deliver the following:




(a).  documents evidencing the assignment and assumption of all Contracts and
the assignment and assumption of all permits and licenses transferred by Seller
to Buyer pursuant to Section 3.




(b).  a copy of the resolutions of the board of directors of Buyer authorizing
the execution, delivery and performance of this Agreement by Buyer.




3.4 Transfer Taxes; Prorations.  Any recording fees, transfer taxes, or sales
taxes payable as a result of the sale of the Assets shall be paid by Seller.




4. Conduct of the Seller Pending Closing.




(a)  Between the date hereof and the Closing Date, Seller shall continue to
   operate the Business in the ordinary course and in a manner reasonably
consistent with its present operating plan.  




(b)  Seller will not take any action, (I) the result of which will be to create
a Material Adverse Effect on the value of the Assets, or (ii) which is both not
reasonably consistent with its normal operating plan and not in the ordinary
course of business, except as otherwise set forth in this Section 4.  




(c) Notwithstanding the foregoing, the parties agree that, if the Closing Date
is     extended beyond November 1, 2006, Seller shall be deemed to be operating
the Business in the ordinary course of business from November 1, 2006, to the
date the Closing actually occurs.





- 7 -




--------------------------------------------------------------------------------




5.  Representations of Seller.  Seller represents to Buyer that:




5.1

Organization, Standing and Authority.  Seller is a corporation organized,

existing, and in good standing under the laws of Canada.    




5.2

Authorization of Agreement; Authority.  The execution, delivery and

 performance of this Agreement by Seller has been duly authorized by all
necessary corporate action of Seller, and this Agreement constitutes the valid
and binding obligation of Seller, enforceable in accordance with its terms,
except to the extent enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors' rights in general and subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding
inequity or at law).  The execution, delivery and performance of this Agreement
by Seller will not (a) violate or conflict with the Seller's power and authority
; (b) constitute a violation of any law, regulation, order, writ, judgment,
injunction or decree applicable to Seller; or (c) subject to the receipt of
appropriate consents as specified in this Agreement as of the Closing Date and
subject to the provisions of Section 1.6(d), conflict with, or result in the
breach of the provisions of, or constitute a default under, any agreement,
license, permit or other instrument to which Seller is a party or is bound or by
which the Assets are bound.  




5.3

Material Contracts.  All of the Material Contracts  which are to be transferred

to Buyer at Closing have not been further modified, or amended.  A Material
Contract shall mean a Contract which involves payments, performance of services
or delivery of goods by or to Seller after the Closing Date in an amount or
value of two thousand dollars ($2,000.00) or more.




5.4

Litigation; Compliance with Laws. There are no judicial or administrative

actions, proceedings or investigations pending or, to the best of Seller's
knowledge, threatened, that question the validity of this Agreement or any
action taken or to be taken by Seller in connection with this Agreement. There
is no claim, litigation, proceeding or governmental investigation pending or, to
the best of Seller's knowledge, threatened, or any order, injunction or decree
outstanding which, if decided unfavorably, would cause Buyer to incur loss or
damage in excess of one thousand dollars ($1,000.00) which has not or will not
have been resolved by Seller prior to Closing.




5.5

Personal Property.  Seller has, or will have on the Closing Date, good and

marketable title (which includes leasehold title if applicable) to the personal
property to be transferred to Buyer on the Closing Date pursuant to subject to
equipment leases, purchase money contracts, and similar security interests to be
assumed by Buyer.




            5.6   Disclaimer of Warranties and Representations From Seller; AS
IS; Indemnity




(a).  Personal Property.  Except as otherwise expressly set forth in this
Agreement, this Agreement is executed, and the personal property will be
transferred, without any warranty of title, either express or implied, and
without any express or implied warranty or representation as to the





- 8 -




--------------------------------------------------------------------------------

merchantability or fitness for any purpose of any of the equipment or other
personal property included in the Assets, and without any other express or
implied warranty or representation whatsoever.




(b).  Real Property.   Except as otherwise expressly set forth in this
Agreement, this Agreement is executed, and the real property including will be
transferred, without any warranty of title, either express or implied, except
warranties (if any) contained in the deed(s) conveying the real property
included in the Assets, and without any express or implied warranty or
representation as to the merchantability of any of the real property included in
the Assets, acreage, legal access, operations or encroachments or any other
condition affecting the Assets.




(c).  Disclaimer.  Except as otherwise expressly set forth in this Agreement,
the transaction contemplated hereby shall be without any express, implied,
statutory or other warranty or representation as to the condition, quantity,
quality, fitness for particular purpose, freedom from vices or defects,
conformity to models or samples of materials or merchantability of any of the
Assets, their fitness for any purpose, and without any other express, implied,
statutory or other warranty or representation whatsoever.  In addition, except
as otherwise expressly set forth in this Agreement, Seller makes no warranty or
representation, express, implied, statutory or otherwise, as to the accuracy or
completeness of any data, reports, records, projections information or materials
now, heretofore or hereafter furnished or made available to the Buyer in
connection with this Agreement including, without limitation, any description of
the Assets, pricing assumptions, or the environmental condition of the Assets or
the portions affected by the Endangered Species Act or any other materials
furnished or made available to Buyer by Seller or its agents or representatives;
any and all such data, records, reports, projections, information and other
materials furnished by Seller or otherwise made available to Buyer are provided
to Buyer as a convenience, and shall not create or give rise to any liability of
or against Seller; and any reliance on or use of the same shall be at Buyer's
sole risk.




6.  Representations of Buyer.  Buyer represents to Seller as follows:




6.1

Buyer's Organization.  Buyer is a corporation organized, existing and in good

standing under the laws of Canada and has the full corporate power and authority
to enter into and to perform this Agreement. Buyer is qualified to do business
and is in good standing in Canada.




6.2

Authorization of Agreement.  The execution, delivery and performance of this

Agreement by Buyer have been duly authorized by all necessary corporate action
of Buyer, and this Agreement constitutes the valid and binding obligation of
Buyer enforceable against it in accordance with its terms, except to the extent
enforceability may be limited by bankruptcy, insolvency or other similar laws
affecting the enforcement of creditors' rights in general and subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).





- 9 -




--------------------------------------------------------------------------------




            6.3  Consents of Third Parties.  The execution, delivery and
performance of this Agreement by Buyer will not (a)  violate or conflict with
the articles of organization or by-laws of Buyer; or (b) constitute a violation
of any law, regulation, order, writ, judgment, injunction or decree applicable
to Buyer.  




            6.4  Litigation.  There are no judicial or administrative actions,
proceedings or investigations pending or, to the best of Buyer's knowledge,
threatened, that question the validity of this Agreement or any action taken or
to be taken by Buyer in connection with this Agreement. There is no litigation,
proceeding or governmental investigation pending or, to the best of Buyer's
knowledge, threatened, or any order, injunction or decree outstanding, against
the Buyer that, if adversely determined, would have a material effect upon
Buyer's ability to perform its obligations under this Agreement.




7.  Further Agreements of the Parties.  




            7.1  Access to Information.  Buyer and each Designee shall have
access to information and other Assets for due diligence investigation purposes
and to facilitate an orderly transition in the management of those Assets in
anticipation of Closing.  In addition, Seller will make available to Buyer and
each Designee its financial statements and shall cooperate and instruct Seller's
independent auditors to cooperate, at

Buyer's expense, in preparing the financial statements   which Buyer will, or
such Designee may, be required to file with the Securities Exchange Commission.




            7.2  Notice of Changes and Events.  Each party shall promptly notify
the other party in writing, and furnish to such party any information that such
party may reasonably request, with respect to the occurrence of any event or the
existence of any state of facts that would (i) result in the party's
representations and warranties not being true if they were made at any time
prior to or as of the Closing Date, or (ii) impair the party's ability to
perform its obligations under this Agreement.




            7.3  Expenses.  Except as otherwise specifically provided in this

Agreement, Buyer and Seller shall bear their own respective expenses incurred in
connection with this Agreement and in connection with all obligations required
to be performed by each of them under this Agreement.




            7.4  Publicity.  Buyer and Seller shall consult with each other
before issuing any public announcement or press release concerning the
transactions contemplated by this Agreement and, except as may be required by
applicable law or regulation or rule of any stock exchange or organized
securities market on which the securities of Buyer or Seller's securities listed
or traded, will not make a public announcement or issue a press release prior to
such consultation.  If Buyer or Seller is so required to make a public
announcement or issue a press release such party shall use its best efforts to
inform the other party hereto prior to making or issuing it.




            7.5  Preservation of Records.  








- 10 -




--------------------------------------------------------------------------------

(a).  Buyer agrees that, without expense to Seller, Buyer or one or more
Designees  (i) shall preserve and keep the records and (b) shall give Seller
reasonable access to such records and to personnel during regular business hours
if needed for any bona fide purpose, provided such access shall be at Seller's
cost and expense, including reimbursement of Buyer's or any affected Designee's
extraordinary costs, if any, of providing such access.




(b). Buyer agrees that neither Buyer nor any Designee shall destroy the records
described in Subsection (a) without first giving Seller sixty (60) days advance
written notice and an opportunity to take custody of such records, at Seller's
cost and expense, including reimbursement of Buyer's or any affected Designee's
extraordinary costs, if any.

         

            7.6  Confidentiality.  Seller and Buyer hereto covenant and agree
that the terms and provisions of this Agreement and all information and data
obtained in connection with this Agreement shall be treated as Confidential.  If
this Agreement is terminated for any reason, the foregoing covenant shall
survive the termination; if this Agreement is not so terminated, then the
foregoing covenant shall be deemed terminated at Closing.

              

            7.7   Termination.  This Agreement shall be terminated at any time
prior to the Closing:




           

(a).  by mutual written agreement executed by Seller and

Buyer; or

                  

(b).  by either party if applicable law prohibits the consummation of the sale
and purchase of the Assets pursuant to this Agreement or if, at the Closing
Date, any action, proceeding or investigation shall have been instituted or
threatened in writing by any governmental agency seeking to enjoin, restrain,
prohibit, impose material conditions upon or obtain substantial damages in
respect of, the transactions contemplated by this Agreement; or




8.  Default; Remedies; Arbitration.

            

            8.1  Default; Remedies.  Time is of the essence of this Agreement.
If either party fails or refuses to carry out this Agreement according to its
terms, the other party shall be entitled to the remedies set forth below.




            8.2  Arbitration.  This Agreement shall not be subject to
termination except as specifically provided in this Agreement.  Any question,
controversy or claim arising under or relating to this Agreement, including
without limitation any such matter pertaining to an alleged event having a
Material Adverse Effect or any adjustment of the Purchase Price, or for any
breach hereof, shall be settled by arbitration in accordance with the rules of
the American Arbitration Association and the provisions of the laws of Canada
relating to arbitration, as said rules and laws are in effect on the date of
this Agreement.  The arbitration shall be conducted in Ontario, Canada, by and
before a single arbitrator, who is experienced in the problem or problems in
dispute, to be agreed upon by the Seller and Buyer, or if they are unable to
agree upon an arbitrator within ten (10)





- 11 -




--------------------------------------------------------------------------------

days after written demand by either party for arbitration, then, at the written
request of either party, the arbitrator shall be appointed by the American
Arbitration Association, Proceedings to obtain a judgment with respect to any
award rendered hereunder shall be undertaken in accordance with the law of the
Province of Ontario including the conflicts of laws provisions thereof.




            Each party shall pay one-half of the arbitrator's fees and expenses.
 Upon application to the arbitrator, the parties shall be entitled to limited
discovery, including only exchange of documents and only depositions on such
terms as the arbitrator may allow for purposes of fairness and to reduce the
overall time and expense of the arbitration.




9.  Indemnification and Related Matters.  




             9.1  Indemnification.




(a).  Buyer agrees to save, defend, indemnify and hold Seller and its officers
and directors, parents, subsidiaries, affiliates, predecessors, successors and
assigns (and their respective officers, directors, employees and agents)
harmless from and against any loss, claims, liabilities, damages, costs and
expenses, including attorneys' fees incurred with respect to third parties
("Damages") resulting from, based upon, or arising out of:




(i)  any breaches, occurring before, at or after Closing, of Contracts, Long
Term Leases, permits, licenses, and all other agreements and obligations
transferred or assigned to Buyer;




(ii)  the operation, management or condition  of the Assets or Business or,
whether arising before, at or after the Closing, excluding only those matters
covered by Section 8 above; and




(iii)  all matters assumed by the Buyer pursuant to any and all provisions of
this Agreement or any related agreement.




(iv)  all actions, claims, suits, proceedings, demands, assessments, judgments,
costs and expenses, including attorneys' fees (incurred with respect to third
parties), with respect to the foregoing.




            9.2  Determination of Damages; Claims.  In calculating any amounts
payable to Seller pursuant to Section 9 (a), Buyer shall receive credit for (i)
any reduction in tax liability as a result of the facts giving rise to the claim
for indemnification, and (ii) any insurance recoveries.

           

10.   Employee Matters.




            10.1  Definitions.








- 12 -




--------------------------------------------------------------------------------

(a).  Employees.  The term "Employees" shall mean all of the persons actively
employed by Seller in daily operations in hourly or salaried status immediately
preceding the Closing, and those persons identified in Schedule 10.2(f) as
employed by Seller in daily operation of the Business who are either a) on
disability, or b) on leave of absence.  This does not include persons listed in
Schedule 10.1(a), which lists executive officers of Seller.




(b).  Transferring Employees.  All Employees, who apply for, are offered, and
who accept employment with Buyer on the Closing Date or within 90 days
thereafter.




10.2

Applications/Hiring.




(a).  Within ten (10) days after the date this Agreement is signed, Buyer will
provide applications for employment to all Seller's Employees under exact same
terms as present employment, provided that Buyer may also notify Seller of
positions which it may not wish to continue.  Buyer and Seller will cooperate in
preparing Employee meetings.




(b).  Employees from whom applications will be solicited by Buyer will also be
provided with a document or documents setting forth the essential terms and
conditions of employment under which Buyer intends to operate the Assets.  Buyer
will consider applications from all Employees of Seller who apply for employment
under such terms and conditions of employment pursuant to its normal hiring
procedure.  If applications acceptable to Buyer are received from Seller's
Salaried Employees, offers of employment shall be extended within fifteen (15)
working days of application receipt or as soon as reasonably practical
thereafter.  Offers to other Employees who submit application and who are
acceptable to Buyer will be extended on or before the Closing Date.




10.3

Employment Obligations of Buyer




            (a).  Buyer's Obligations/Employment Claims.




(i)   Subject to the provisions of  Section 10, Buyer agrees to assume all
employment-related obligations accruing on or after the Closing Date pertaining
to Transferring Employees including, without limitation, compensation for
services performed for Buyer (and related employment and withholding taxes);
benefits accrued under any Buyer-sponsored employee welfare or pension benefit
plan (as defined under ERISA Sections 3(1) and 3(2), respectively); benefits
accrued under any other employee benefit plan or arrangement of Buyer covering
the Transferring Employees; and workers' compensation benefits with respect to
claims relating to events occurring on or after the Closing Date or filed more
than one- hundred eighty (180) days after the Closing Date, regardless of date
of accident or illness.




(ii)  Buyer will retain all liability for all claims, losses, damages, and
expenses (including, without limitation, reasonable attorney's fees), and





- 13 -




--------------------------------------------------------------------------------

other liabilities and obligations relating to or arising out of all unfair labor
practice charges, wrongful termination litigation, employment discrimination
charges, severance claims, health and welfare claims, retirement claims and any
other claims related to employment and based upon Buyer's conduct on or after
the Closing Date which are filed within

applicable statutes of limitations.




               (b).  Vacation Obligations/Transferring Employees.




(i)   Vacation earned as of October 30, 2006 and to be taken in 2006 by
Transferring Employees under Seller's vacation policy will be credited to
Transferring Employees on the Closing Date to the extent not then taken.  Buyer
shall grant Transferring Employees time off with pay (vacation) for this full
credited amount, or pay in lieu of time off for any portion not taken by
December 31, 2006.  Within fifteen (15) days after the actual date of Closing
Seller shall pay to Buyer the amount of such earned vacation pay payable by
Buyer to such Transferring Employees.




(ii)  Vacation accruing in 2006 to be taken in 2007 by Transferring Employees
will be determined in accordance with Buyer's vacation policy.  In the
application of Buyer's vacation policy, Buyer shall recognize service of such
Employees with Seller and its predecessors to the extent Seller recognized such
service under its vacation policy.  Seller shall provide Buyer, on or before the
Closing Date, with a list of such recognized service including the number of
vacation weeks earned under Seller's Plan for all Employees as of October 30,
2006.  For those Transferring Employees who remain in Buyer's employment until
at least January 1, 2007, Buyer will accrue vacation from January 1, 2006
notwithstanding the fact that the Transferring Employees were not its Employees
until after the Closing Date.  For those who do not remain in employment with
Buyer until year end, vacation will accrue 1/12 pro rata for each completed
calendar month of employment between the Closing Date and December 31, 2006.




               (c).  Severance Pay Obligations.




(i)  Any Salaried Transferring Employee hired by Buyer who is terminated during
the first six (6) months following the month in which the Closing Date occurs,
for reasons other than cause or misconduct, shall receive severance pay from
Buyer equal to that which he or she would have received under Seller's severance
pay policies as written on January 1, 2006, generally applicable to Seller's
Employees in like positions and pay status in the same amount which would have
been payable had such Salaried Transferring Employee not been hired by Buyer.  




(ii)  Any Salaried Transferring Employee hired by Buyer who is terminated by
Buyer after the six (6) month period in (ii) above or any other Transferring
Employee will receive severance pay, if any, in





- 14 -




--------------------------------------------------------------------------------

accordance with Buyer's severance pay policies uniformly applicable to other
Employees in positions of similar status and pay.  In the application of such
policies, Buyer shall recognize the Transferring Employee's service with Seller
from his or her most recent date of hire with Seller.




            10.4  Employee Benefits.




(a).  All Transferring Employees of the Northwest or who accept employment with
Buyer and commence such employment immediately on the Closing Date will be,
starting on the Closing Date, covered by Buyer's existing employee benefit plans
in accordance with their terms and will be subject to Buyer's existing
employment policies, as applicable to Buyer's Employees who are similarly
situated.  Transferring Employees shall be credited with their service with
Seller from their most recent date of hire for purposes of vesting,
participation and eligibility (but not benefit calculations, except as provided
in Section 10 pertaining to certain Salaried Employees), under Buyer's plans and
policies, as though such service had been with Buyer.




(b).  With respect to Buyer medical coverage, there shall be no waiting period
for participation by Transferring Employees or their dependents and they shall
be credited with any deductibles satisfied under Seller's medical plans for
claims incurred during calendar year 2006 in meeting the deductible requirements
of Buyer's plans.  Buyer will also waive any preexisting condition restrictions
under the Buyer Welfare Plans with respect to Transferring Employees or their
dependents.




(c).  Buyer will provide no benefit coverage to a Transferring Employee or his
or her dependents to the extent that such person has not reported to work and
continues to be eligible by reason of disability under the Seller Welfare Plans
in accordance with their terms as in effect immediately prior to the Closing
Date.




(d).  In particular, but without limitation, (i) claims for medical, hospital or
other health care expenses incurred by Transferring Employees or their
dependents on or after the Closing Date shall be covered under the Buyer Welfare
Plans, subject to the limitations thereof and claims for such expenses incurred
by Transferring Employees or their dependents prior to the Closing Date shall be
covered, subject to the limitations thereof (but in accordance with the terms of
this Agreement), under Seller's Welfare Plans; (ii) claims of Transferring
Employees or their dependents for life insurance, accidental death and
dismemberment and disability benefits with respect to death, disability or other
injury occurring on or after the Closing Date shall be covered under Buyer's
Welfare Plans, and claim for such benefits with respect to death, disability or
injury occurring prior to the Closing Date shall be covered under Seller's plans
(as applicable).  The amount and type of benefits payable in any case shall be
determined in accordance with the terms of the applicable Welfare Plan.  Seller
and Buyer acknowledge that certain Transferring Employees who will have attained
age 65 or age 55 and 5 years





- 15 -




--------------------------------------------------------------------------------

of service for purposes of Seller's retiree medical plan as of the Closing Date
will be eligible to elect retiree medical coverage under Seller's retiree
medical plan, but only if they do so immediately after the Closing Date; that
such coverage requires payment of contributions in an amount determined by
Seller pursuant to Seller's retiree medical plan with respect to all
participants in such retiree plans and is secondary to active coverage under
Buyer's medical plans while the Transferring Employees are participating in any
of Buyer's medical plans which may cover such Employees.




            10.5   No Third-Party Beneficiary.  This Agreement is being entered
into solely for the benefit of the parties hereto, and the parties do not intend
that any Employee or any other person shall be a third-party beneficiary of the
covenants by either Seller or Buyer contained in this Agreement; provided,
however, that any Transferring Salaried Employee shall have the right to
directly enforce the provisions of Section 10 against Buyer, and if legal action
is instituted in connection therewith, the prevailing party shall be entitled to
its reasonable attorney fees as set by the court or courts at trial and on any
appeal.




            10.6  Indemnification.  Anything in this Agreement to the contrary
notwithstanding, the Buyer agrees to indemnify the Seller against and hold the
Seller harmless from any and all claims, losses, damages, expenses, obligations
and liabilities arising out of or otherwise in respect of  any failure of the
Buyer to discharge its respective obligations under this Section 10..  This
indemnity shall survive closing.




11.  Miscellaneous.

              

            11.1  Finders.  Buyer and Seller respectively represent and warrant
that they have not employed or utilized the services of any broker or finder in
connection with this Agreement or the transactions contemplated by it.  Buyer
shall indemnify and hold Seller harmless from and against any and all claims for
brokers' commissions made by any third party as a result of this Agreement and
transactions contemplated hereunder to the extent that any such commission was
incurred, or alleged to have been incurred, by, through or under Buyer.




            11.2  Entire Agreement.  This Agreement (contains, and is intended
as, a complete statement of all of the terms of the arrangements between the
parties with respect to the matters provided for, supersedes any previous
agreements and understandings between the parties with respect to those matters,
and cannot be changed or terminated orally.




            11.3  Governing Law.  Seller and Buyer each hereby consent to
personal jurisdiction in any action brought with respect to this Agreement and
the transactions contemplated hereunder in Ontario, Canada and to the
arbitration described in Section 8of this Agreement shall be governed by and
construed in accordance with the law of the Province of Ontario, Canada.




            11.4  Notices.  All notices and other communications under this
Agreement shall be in writing and shall be deemed given when delivered
personally or mailed by registered mail, return receipt requested, to the
parties at the following addresses (or to





- 16 -




--------------------------------------------------------------------------------

such address as a party may have specified by notice given to the other party
pursuant to this provision):




            If to Buyer to:




MIAD Information Systems Ltd.

c/o 43 Riviera Dr, Unit #6

Markham, Ont

L3R 5J6

            

            Attention:  President

         

            If to Seller, to:




MIAD Systems Ltd

c/o Frascona, Joiner,Goodman and Greenstein

            4750 Table Mesa Dr.

            Boulder, Colorado 80305




Attention:  Mr.G . Joyner




            11.5  Severability.  The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement which shall remain in full force and
effect.




            11.6  Further Assurances and Assistance.  Buyer and Seller agree
that each will execute and deliver to the other any and all documents, in
addition to those expressly provided for herein, that may be necessary or
appropriate to effectuate the provisions of this Agreement, whether before, at
or after the Closing.  Seller agrees that, at any time and from time to time
after the Closing, it will execute and deliver to Buyer such further assignments
or other written assurances as Buyer may reasonably request to perfect and
protect Buyer's title to the Assets.




            11.7  Survival.  The terms, covenants, agreements, representations
and warranties contained in or made pursuant to this Agreement together with all
indemnities and undertakings contained herein shall survive the Closing, subject
to the time limits specified herein, if any, delivery of the Purchase Price and
delivery and/or recordation of the instruments of conveyances and assignment,
bills of sale, assignments of contract rights and other closing documents, and
shall not be deemed to have been merged in any of the documents delivered at the
Closing, irrespective of any investigation made by or on behalf of any party.




            11.8  Waiver.  Any party may waive compliance by another with any of
the provisions of this Agreement.  No waiver of any provision shall be construed
as a waiver of any other provision.  Any waiver must be in writing and signed by
the party waiving such provision.








- 17 -




--------------------------------------------------------------------------------

            11.9  Binding Effect; Assignment.  This Agreement shall be binding
upon and inure to the benefit of the parties and their respective successors and
permitted assigns.  Except as expressly set forth herein, nothing in this
Agreement shall create or be deemed to create any third party beneficiary rights
in any person or entity not a party to this

Agreement, including any such person or entity asserting rights as a third party
beneficiary with respect to environmental matters.  No assignment of this
Agreement or of any rights or obligation hereunder may be made by either party
(by operation of law or otherwise) without the prior written consent of the
other and any attempted assignment without the required consent shall be void;
provided, however, that no such consent shall be required of Buyer to assign its
rights under this Agreement to one or more Designees, but no such assignment by
Buyer of its rights or obligations hereunder shall relieve Buyer

of any of its obligations to Seller under this Agreement.  Further, no such
consent shall be required of Seller to assign its rights or obligations under
this Agreement to one or more Affiliates of Seller, but no such assignment by
seller of its rights or obligations hereunder shall relieve Seller of any of its
obligations to Buyer hereunder.




            11.10    Counterparts.  This Agreement may be executed in
counterparts, each of which shall be an original, but which together shall
constitute one and the same Agreement.




            11.11  No Recordation.  Neither this Agreement nor a memorandum
hereof shall be recorded in any jurisdiction or public record.  




            11.12  Transitional Services.  At the request of Seller, Buyer will
continue to provide accounting, payroll, and general administration services to
Seller for a reasonable period of time after the Closing on a basis consistent
with past practice.  

       

            11.13  No Presumptions.  This Agreement is a result of negotiations
between Seller and Buyer, both of whom are represented by counsel of their
choosing.  No presumption shall exist in favor of either party concerning the
interpretation of the documents constituting this Agreement by reason of which
party drafted the documents.




            

[remainder of page intentionally left blank]

                              












































- 18 -




--------------------------------------------------------------------------------

MIAD SYSTEMS LTD.







By: ______________________      Date:_____________

 Title:







MIAD INFORMATION SYSTEMS LTD.

                        

                              

 By: ______________________    Date:______________

Title: President & CEO




































































- 19 -




--------------------------------------------------------------------------------

[exh108001.jpg] [exh108001.jpg]





- 20 -


